Name: 2007/223/EC: Commission Decision of 4 April 2007 on the inventory of wine production potential presented by Bulgaria under Council Regulation (EC) NoÃ 1493/1999 (notified under document number C(2007) 1469)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural activity;  cultivation of agricultural land;  information and information processing;  agricultural policy;  production
 Date Published: 2007-04-05

 5.4.2007 EN Official Journal of the European Union L 95/53 COMMISSION DECISION of 4 April 2007 on the inventory of wine production potential presented by Bulgaria under Council Regulation (EC) No 1493/1999 (notified under document number C(2007) 1469) (Only the Bulgarian text is authentic) (2007/223/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), and in particular Article 23(4) thereof, Whereas: (1) As a prior condition for access to the increase in planting rights and support for restructuring and conversion, Regulation (EC) No 1493/1999 provides for the compilation of an inventory of wine production potential by the Member State concerned. The inventory must contain the information required by Article 16 of that Regulation. (2) Article 19 of Commission Regulation (EC) No 1227/2000 of 31 May 2000 laying down detailed rules for the application of Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine, as regards production potential (2) details how the information contained in the inventory is to be presented. (3) By letters dated 10 and 17 January 2007, Bulgaria sent the Commission the information referred to in Article 16 of Regulation (EC) No 1493/1999 and Article 19 of Regulation (EC) No 1227/2000. Examination of this information shows that Bulgaria has compiled the inventory. (4) This Decision does not entail recognition by the Commission of the accuracy of the information contained in the inventory or of the compatibility of the legislation referred to in the inventory with Community law. It is without prejudice to any future Commission Decision on these points. (5) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS DECISION: Article 1 The Commission notes that Bulgaria has compiled the inventory of wine production potential in accordance with Article 16 of Regulation (EC) No 1493/1999. Article 2 This Decision is addressed to the Republic of Bulgaria. Done at Brussels, 4 April 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ L 143, 16.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 1460/2006 (OJ L 272, 3.10.2006, p. 9).